

116 HR 4089 IH: Second Chance for Students Act
U.S. House of Representatives
2019-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4089IN THE HOUSE OF REPRESENTATIVESJuly 26, 2019Mr. Foster (for himself, Ms. Moore, Mr. Johnson of Georgia, Ms. Norton, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to authorize certain students to retain financial aid
			 eligibility while completing a drug rehabilitation program.
	
 1.Short titleThis Act may be cited as the Second Chance for Students Act. 2.Exception for certain convictionsSection 484(r) of the Higher Education Act of 1965 (20 U.S.C. 1091(r)) is amended—
 (1)by redesignating paragraph (3) as paragraph (4); (2)in paragraph (1), by striking A student and inserting Subject to paragraph (3), a student; and
 (3)by adding at the end the following:  (3)ExceptionA student whose eligibility has been suspended under paragraph (1), or whose eligibility, in the absence of this paragraph, would have been suspended under paragraph (1), due to a conviction of an offense involving the possession of marijuana, without the intent to distribute, may resume or retain eligibility before the end of the ineligibility period (or the period that would have been the ineligibility period) determined under such paragraph during the period of completion of a drug rehabilitation program described in subparagraph (A) or (B) of paragraph (2), except that such period of completion shall not exceed 6 months..
			